                                            Case 3:19-cv-06632-SI Document 28 Filed 12/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRENDA PICKERN,                                   Case No. 19-cv-06632-SI
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANT'S
                                   9             v.                                        MOTION TO WITHDRAW AS
                                                                                           ATTORNEY OF RECORD FOR
                                  10     QUALITY IT CONSULTANTS INC, et al.,               QUALITY IT CONSULTANTS INC.
                                  11                    Defendants.                        Re: Dkt. No. 24
                                  12
Northern District of California
 United States District Court




                                  13          Counsel for defendant Quality IT Consultants Inc. (“Quality IT”) filed this Motion to

                                  14   Withdraw as Counsel of Record. Defendant Quality IT’s counsel seeks to withdraw as counsel of

                                  15   record after Quality IT failed to pay counsel pursuant to a fee agreement. On December 11, 2020,

                                  16   counsel for Quality IT told the Court that counsel has notified Quality IT about this pending motion

                                  17   by repeatedly calling Quality IT and sending Quality IT this motion and supporting papers.

                                  18          IT IS HEREBY ORDERED that defendant’s Motion to Withdraw as Counsel of Record is
                                  19   GRANTED as of February 12, 2021.

                                  20          Defense counsel for Quality IT is ORDERED to notify Quality IT about this Court’s order,

                                  21   Quality IT’s requirement to obtain new counsel, and the consequences of Quality IT’s failure to

                                  22   obtain new counsel by February 12, 2021. Defense counsel must notify Quality IT through email

                                  23   and mail by December 18, 2020. Defense counsel must inform the Court of its notification to

                                  24   Quality IT.

                                  25          IT IS SO ORDERED.

                                  26   Dated: December 12, 2021.
                                  27                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  28                                                   United States District Judge
